DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of Figures 1-8 (claims 1-7 and 17-22) in the reply filed on 8/15/2022 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2022.

Information Disclosure Statement
The Information disclosure statement (IDS) dated 3/5/2021 has been received.  The four U.S. references have been considered.
The information disclosure statement filed 3/5/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined through information referred to therein has not been considered.
Copies of the two foreign patent documents cannot be located in the file wrapper.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, lines 6 and 7, --said-- should be inserted before “at least one side opening on said inner drum” and --said-- should also be inserted before “at least one side opening on said outer drum” in order to more clearly convey these two limitations are referring back to the introduced side opening on the inner drum and side opening on the outer drum recited in lines 5 and 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, 18, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected as there is an inconsistency in the language of the preamble and that of body of the claim thus making their scope unclear.  The preamble recites “a valve system for use with a blower or pump” with the blower or pump only functionally recited, e.g. for use with a blower or pump, thus indicating that the claims are directed to the subcombination of a valve system.  However lines 7-9 positively recite the blower or pump (and line 3 positively recites a caisson), as an element of the invention, e.g. “said blower or pump draws air out of said caisson”, thus indicating that the claims are directed to the combination of the valve system and blower or pump (and caisson). As such it is unclear whether applicant intends the claims to be drawn to the combination or the subcombination.  Applicant is hereby required to indicate which, the combination (a valve system, blower or pump, and caisson) or subcombination (valve system) the claims are intended to be drawn and make the language consistent with this intent.  For examination purposes, the claims will be considered as drawn to the subcombination, the valve system.
The same issue as above can be found in claim 5.
Claim 5, lines 3-4 recite “said side openings on said outer drum”.  There is insufficient antecedent basis for this limitation in the claim.  Plural side openings are not introduced until claim 2.  Claim 5 directly depends from claim 4, which directly depends from claim 1.
Claim 7, line 2 recites “said side openings on said outer drum”.  There is insufficient antecedent basis for this limitation in the claim.  Plural side openings are not introduced until claim 2.  Claim 7 currently depends from claim 1.
Claim 18 is rejected as there is an inconsistency in the language of the preamble and that of body of the claim thus making their scope unclear.  The preamble recites “a valve for use with a blower or pump” with the blower or pump only functionally recited, e.g. for use with a blower or pump, thus indicating that the claims are directed to the subcombination of a valve.  However at least lines 5 and 11 positively recite the blower or pump (and line 3 positively recites a caisson), as an element of the invention, e.g. “by operating said blower or pump with said valve”, thus indicating that the claims are directed to the combination of the valve and blower or pump (and caisson). As such it is unclear whether applicant intends the claims to be drawn to the combination or the subcombination.  Applicant is hereby required to indicate which, the combination (a valve, blower or pump, and caisson) or subcombination (valve) the claims are intended to be drawn and make the language consistent with this intent.  For examination purposes, the claims will be considered as drawn to the subcombination, the valve.
Claim 21 is rejected as there is an inconsistency in the language of the preamble and that of body of the claim thus making their scope unclear.  The preamble recites “a valve for use with a blower or pump (i.e. “The valve” in claim 21)” with the blower or pump only functionally recited, e.g. for use with a blower or pump, thus indicating that the claims are directed to the subcombination of a valve.  However at least line 1 positively recite the blower or pump, as an element of the invention, e.g. “wherein a single blower or pump is provided”, thus indicating that the claims are directed to the combination of the valve and blower or pump. As such it is unclear whether applicant intends the claims to be drawn to the combination or the subcombination.  Applicant is hereby required to indicate which, the combination (a valve and a blower or pump) or subcombination (valve) the claims are intended to be drawn and make the language consistent with this intent.  For examination purposes, the claims will be considered as drawn to the subcombination, the valve.
Claim 22 recites the limitation "said caisson" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 17, and 19-22, claims 4, 7, and 21-22 as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiese (U.S. 4,841,595).
Wiese discloses a valve system for use with a blower or pump for controlling the movement of a fluid between a first area (within 16) and a second area (atmosphere outside of 16, 56), comprising: a drum assembly having an inner drum (36) coaxially aligned with an outer drum (the unlabeled structure abutting, surrounding, and supporting 36), wherein said inner drum is adapted to rotate inside said outer drum (fig. 5, fig. 6); at least one side opening (42, 44) on said inner drum and at least one side opening on said outer drum (the openings of 34 leading to and from 36 in fig. 5, extending horizontally), wherein at least one side opening on said inner drum is adapted to be aligned with at least one side opening on said outer drum (fig. 5, fig. 6), wherein the alignment of said side openings allows the fluid to flow into and/or out of said drum assembly (fig. 5, fig. 6); wherein by rotating said inner drum relative to said outer drum, and operating said blower or pump, said drum assembly can be operated in at least two positions, comprising a first position that causes the fluid to be drawn out of said first area and into said second area (fig. 5, leading from 16 and out 18 to the atmosphere), and a second position that causes the fluid to be drawn out of said second area and into said first area (fig. 6, from the atmosphere and through 18 to 16).
Regarding claim 2, Weise further discloses wherein said inner drum comprises a first cylindrical side wall (the outer wall of 36), and said outer drum comprises a second cylindrical side wall (the inner wall of the supporting structure that abuts and surrounds 36), wherein at least two side openings are provided on said first cylindrical side wall (42, 44), and at least two side openings are provided on said second cylindrical side wall (the horizontal opening leading to 36 in fig. 5 and the horizontal opening leading from 36 toward 32 in fig. 5), wherein said side openings on said inner and outer drums are substantially similarly sized, shaped and located such that they can be aligned together to enable the fluid to flow into and out of said drum assembly through said side openings (fig. 5, fig. 6).
Regarding claim 4, Weise further discloses wherein said valve system is adapted to be used in connection with a wave pool, the fluid is air, and said first area comprises a wave generator caisson (all interpreted to be intended use which has not been given patentable weight, see the 112 rejection above, the first area interpreted to be within 16), and said second area comprises the atmosphere (the atmospheric area outside of 16 and 56), wherein a baffle (38) is extended within said drum assembly and a duct (the conduit of 34 leading to 36 in fig. 5 and the conduit of 34 leading from 36 in fig. 5 toward 32) is associated with said drum assembly, to allow the fluid to flow into and out of said drum assembly through said duct, wherein with said drum assembly in said first position, said blower or pump draws air out of said caisson and into the atmosphere (fig. 5), and with said drum assembly in said second position, said blower or pump draws air from the atmosphere and into said caisson (fig. 6).
Regarding claim 6, Weise further discloses wherein by rotating said inner drum relative to said outer drum, the alignment of said side openings can be adjusted and varied, which causes the size of the associated openings on said drum assembly to be adjusted and varied, wherein the rate at which the fluid can flow into and out of said drum assembly can be adjusted and varied, depending on the setting of the valve system (by rotating 36 to the positions in fig. 5 and fig. 6, and in the same manner as the applicant’s device).
Regarding claim 7, Weise further discloses wherein said inner drum has a first side opening (42, 44) and said side openings on said outer drum comprise an inflow port (such as the horizontal port leading from 34 to 36 in fig. 5) and an outflow port (such as the horizontal port leading from 36 toward 32 in fig. 5), wherein said inner and outer drums are adapted such that when said inner drum is rotated inside said outer drum, either said inflow port or said outflow port is aligned with said first side opening on said inner drum, wherein the alignment of said side openings allows the fluid to flow into or out of said drum assembly (figs. 5 and 6).
Regarding claim 17, Weise discloses a valve for use with a blower or pump for controlling the movement of a fluid between a first location (16) and a second location (atmosphere outside of 16, 56), comprising: a drum assembly having an upper port (46, 48) communicating with said second location (that can pull fluid in from atmosphere or expel fluid to the atmosphere, see fig. 5 and 6 and col. 3, ll. 18-21 and 37-40), and a lower port (the opening at the bottom near 36a in figs. 5 and 6) communicating with said first location (figs. 5 and 6), wherein said drum assembly comprises an inner drum (36) adapted to rotate inside an outer drum (the unlabeled structure abutting, surrounding, and supporting 36); two side ports located on said inner drum (42, 44), and two side ports located on said outer drum (the horizontal port leading from 34 to 36 in fig. 5 and also the horizontal port leading from 36 to 32 in fig. 5), wherein said two side ports on said outer drum comprise an inflow port (such as the port of 34 leading to 36) and an outflow port (such as the port leading from 36 toward 32), and at least one of said two side ports on said inner drum is adapted to be aligned with said inflow port or said outflow port on said outer drum (figs. 5 and 6), to allow the fluid to flow into and out of said drum assembly; a baffle (38) extended within said drum assembly, wherein said baffle divides said drum assembly into upper and lower compartments (fig. 2, above and below 38); a duct connected to said drum assembly (34) and extended around in a loop (leading from 36 to 32 and toward 36 then including numeral 34 in fig. 5 and back to 36), wherein said duct is adapted to enable the fluid to flow into and out of said drum assembly through said duct; wherein by rotating said inner drum relative to said outer drum, the drum assembly can be operated in at least three different positions, comprising: a first position (fig. 6) with said baffle oriented such that in said upper compartment said inflow port communicates with said upper port, and in said lower compartment said lower port communicates with said outflow port; a second position (fig. 5) with said baffle oriented such that in said upper compartment said upper port communicates with said outflow port, and in said lower compartment said inflow port communicates with said lower port; and a third shut-off position (half way between the position shown in fig. 5 and fig. 6, where none of the ports will align and in the same manner as the applicant’s device and function) wherein said inflow and outflow ports are closed, thus preventing the fluid from flowing into and out of said drum assembly.
Regarding claim 19, Weise further discloses wherein said inner and outer drums are coaxially aligned and adapted to rotate relative to each other, and wherein said inner drum comprises a first cylindrical side wall (the outer wall of 36), and said outer drum comprises a second cylindrical side wall (the inner wall of the supporting structure that abuts and surrounds 36), wherein said two side ports on said inner drum are sized, shaped and located such that they can be aligned together with one of said inflow and outflow ports on said outer drum, wherein the alignment enables the fluid to flow into and out of said drum assembly through said inflow and outflow ports (by rotating 36 to the positions in fig. 5 and fig. 6, and in the same manner as the applicant’s device).
Regarding claim 20, Weise further discloses wherein said baffle is extended at an angle relative to said drum assembly, such that, depending on the rotational position of said inner drum, said baffle causes said drum assembly to be in said first, second or third positions (see figs. 5 and 6 and also the third position described above in the rejection of claim 17).
Regarding claim 21, Weise further discloses wherein a single blower or pump (32) is provided to cause the fluid to circulate around said duct in a single direction, and wherein said valve is adapted such that, by adjusting the rotational position of said inner drum relative to said outer drum, the fluid can flow through said duct and either into said drum assembly or out of said drum assembly or not at all, wherein the fluid can flow either into said first location or out of said first location or not at all (see figs. 5 and 6 and also the third position described above in the rejection of claim 17 for no flow).
Regarding claim 22, Weise further discloses wherein by rotating said inner drum relative to said outer drum, the alignment of said side ports with said inflow and outflow ports can be adjusted and varied, which causes the size of the openings on said inflow and outflow ports on said drum assembly to be adjusted and varied, wherein the rate at which the fluid can flow into and out of said drum assembly can be adjusted and varied, such that the pressure inside said caisson can be adjusted and varied, depending on the setting of the valve (by rotating 36 to the positions in fig. 5 and fig. 6, and in the same manner as the applicant’s device).

Claim(s) 1, 4, and 6, claim 4 as far as it is definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (U.S. 5,285,536).
Long discloses a valve system (15) for use with a blower or pump (42) for controlling the movement of a fluid between a first area (1) and a second area (around and outside of 16 and 17), comprising: a drum assembly having an inner drum (14) coaxially aligned with an outer drum (13), wherein said inner drum is adapted to rotate inside said outer drum (col. 2, ll. 49-54); at least one side opening (22) on said inner drum and at least one side opening (21) on said outer drum, wherein at least one side opening on said inner drum is adapted to be aligned with at least one side opening on said outer drum, wherein the alignment of said side openings allows the fluid to flow into and/or out of said drum assembly (figs. 1-3); wherein by rotating said inner drum relative to said outer drum (col. 2, ll. 46-54), and operating said blower or pump (42), said drum assembly can be operated in at least two positions, comprising a first position (fig. 3)that causes the fluid to be drawn out of said first area and into said second area, and a second position (fig. 2) that causes the fluid to be drawn out of said second area and into said first area.
Regarding claim 4, Long further discloses wherein said valve system is adapted to be used in connection with a wave pool, the fluid is air, and said first area comprises a wave generator caisson (although not interpreted to be required per the 112 rejection above, see element 1, col. 2, ll. 3), and said second area comprises the atmosphere (the atmospheric area outside of 16 and 17), wherein a baffle (the sidewall of the inner drum and/or outer drum) is extended within said drum assembly and a duct (the duct 16 and/or 17) is associated with said drum assembly, to allow the fluid to flow into and out of said drum assembly through said duct, wherein with said drum assembly in said first position, said blower or pump draws air out of said caisson and into the atmosphere (fig. 3), and with said drum assembly in said second position, said blower or pump draws air from the atmosphere and into said caisson (fig. 2).
Regarding claim 6, Long further discloses wherein by rotating said inner drum relative to said outer drum, the alignment of said side openings can be adjusted and varied, which causes the size of the associated openings on said drum assembly to be adjusted and varied, wherein the rate at which the fluid can flow into and out of said drum assembly can be adjusted and varied, depending on the setting of the valve system (see figs. 1 to 3, by rotation the opening size will be varied as it is rotated and in the same manner as the applicant’s device).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marchant (U.S. 4,506,697) discloses a rotary valve with an angled baffle and four fluid ports.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753